Case 8:19-cv-01837-RGK-ADS Document 44-17 Filed 02/10/20 Page 1 of 2 Page ID
                                 #:1634




                      Exhibit 17
    Case 8:19-cv-01837-RGK-ADS Document 44-17 Filed 02/10/20 Page 2 of 2 Page ID
                                     #:1635
                                                                                 Tarek Fouad
                                                                                 Cofounder and Board of
                                                                                 Directors Member
                                                                                 Digital Soula Systems
Via Email to Carter Ruck, Attorney for Qatar Armed Forces

April 10, 2019

Attention: Dr. Khalid Al Attiyah
Minister of State for Defense Affairs
Qatar Armed Forces

Dear Minister Al Attyiah,

I wrote to you on February 1, 2019 and respectfully asked you to allow the arbitration process to go forward to
a final ruling on the outstanding balance in the manner specifically agreed by Digital Soula Systems and Qatar
Armed Forces, in their contract.

I fulfilled my goodwill offer and Digital Soula Systems did not ask for damages for blacklisting the company and
the February 20, 2019 request for arbitration was made solely for the outstanding debt. Unfortunately, it is
clear from your attorney's letters of April, 4 and April, 10, that Qatar Armed Forces had decided to continue to
obstruct the arbitration and prevent it from moving forward. Copies of your attorney's letters and Digital Soula
Systems' response are attached to this letter.

In response to th is continued obstruction of the arbitration process by Qatar Armed Forces, I have instructed
Digital Soula Systems' attorney to withdraw the February 20, 2019 Request for Arbitration if no progress is
made by April 19, 2019 by Qatar Armed Forces to allow a speedy arbitration to move forward . Thereafter, I
shall feel compelled to proceed with litigation against Qatar Armed Forces before a United States Federal
Court.

It remains disappointing that Qatar Armed Forces and the government of the State of Qatar have declined my
offer to cooperate with any investigation by the State of Qatar in the presence of FBI agents here in the United
States. I am attaching one of several documents which I have not shared before but referred to in my February
1, 2019 letter. The document shows a senior manager at the defense company stating in August 2013 the
company is performing due diligence (dd) to confirm the identity of the principle owner of Al Sedriah (Sheik
Joann Bin Hamad Al Thani).

Commercial Registration Records in 2013 and 2014 show Sheik Joann Bin Hamad Al Thani, the brother of the
Emir of Qatar listed as the principle owner of Al Sedriah. It is clear the defense company knew whom it was
paying the alleged bribes. I hope this document will encourage investigation by the State of Qatar in
corruption in defense systems acquisition. I am ready to cooperate in the presence of FBI agents here in the
Unit ed States and willing to share more evidence which I have not shared before.

Copies of my February 1, 2019 and April 10, 2019 letters shall be presented as part of the legal action in the
United States Federal Court to show Qatar Armed Forces rejections of the attempts made to arbitrate this
dispute at the ICC as was agreed to in the agreement between the parties. It is unfortunate that rationale
thinking and common sense did not prevail.

Yours faithfully,

Tarek Fouad
Cofounder and Board of Directors Member
Digital Soula Systems
